Citation Nr: 0923163	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of a traumatic head injury.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of removal of a lower back mass.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety and depression.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a disorder 
manifested by memory loss.

8.  Entitlement to service connection for a disorder 
manifested by blackouts.

9.  Entitlement to service connection for a disorder 
manifested by aching hands.

10.  Entitlement to service connection for cirrhosis as 
secondary to hepatitis C.

11.  Entitlement to service connection for tachycardia as 
secondary to hepatitis C.

12.  Entitlement to service connection for epistaxis as 
secondary to hepatitis C.

13.  Entitlement to service connection for anemia as 
secondary to hepatitis C.

14.  Entitlement to service connection for abnormal liver 
function as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, September 2005, and 
September 2006 rating determinations of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Paul, 
Minnesota.

Although the Veteran requested a hearing before both the 
Board and the RO, he failed to attend either hearing 
scheduled.  His request for Board and RO hearings is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The issues of whether new and material evidence has been 
obtained to reopen claims of entitlement to service 
connection for residuals of a traumatic head injury and 
residuals of removal of a lower back mass, as well as 
entitlement to service connection for tinnitus, hepatitis C, 
an acquired psychiatric disorder, a cervical spine disorder, 
a disorder manifested by memory loss, a disorder manifested 
by blackouts, a disorder manifested by aching hands, and 
cirrhosis, tachycardia, epistaxis, anemia, and abnormal liver 
function as secondary to hepatitis C, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A November 2003 Board decision denied the Veteran's claim 
of entitlement to service connection for tinnitus; the 
Veteran did not appeal this decision.

2.  Evidence associated with the claims file after the last 
final denial in November 2003 is new evidence, and when 
considered with the previous evidence of record, it does 
relates to an unestablished fact necessary to substantiate 
the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim for tinnitus.


CONCLUSIONS OF LAW

1.  A November 2003 rating decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for tinnitus, the Board is reopening this claim.  
Therefore, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the Veterans 
Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)) as it 
pertains to the issue of whether to reopen his claim.

Analysis

Generally, an unappealed Board decision is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, a veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  38 C.F.R. 
§ 3.156(a) (2008) defines "new and material evidence" as 
evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for her claim has been satisfied.

At the time of the prior final denial in these matters, as 
issued in a November 2003 Board decision, the evidence under 
consideration consisted of various lay statements by the 
Veteran and his service treatment records.  The Board 
indicated in its decision that it was denying the Veteran's 
claim for service connection for because the competent 
evidence of record failed to demonstrate that the Veteran had 
been diagnosed with tinnitus. 

The Veteran was notified of the November 2003 Board decision 
and did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100 
(2008).  In May 2005, the Veteran submitted a request to 
reopen his previously disallowed claim.  Evidence received 
since the November 2003 Board denial consists of more lay 
statements by the Veteran, clinical treatment records from 
service, VA treatment records dated from February 2001 
through October 2006, various private treatment records, and 
a May 2005 VA examination report.  

As noted above, none of the competent evidence at the time of 
the November 2003 Board denial contained a diagnosis of 
tinnitus.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran is considered 
competent to report the observable manifestations of tinnitus 
(ringing in the ears).  Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  See also Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  With this holding in mind, the Board observes that 
evidence associated with the record since the November 2003 
Board denial includes a May 2005 VA examination report in 
which the Veteran reported intermittent ringing in his ears.  
Additionally, a VA clinical record notes that the Veteran has 
"occasional tinnitus."  See VA Admission Note dated 
November 1, 2004.  

With respect to the latter record, the Board acknowledges 
that the physician does not indicate a diagnosis of tinnitus 
in the final assessment.  Nevertheless, the Board is of the 
opinion that the physician's statement that the Veteran has 
"occasional tinnitus" is sufficient to constitute a 
diagnosis because it appears to represent a medical 
conclusion based on the Veteran's subjective complaints of 
ringing in his ears, which he is competent to provide.  
Seeing as this newly submitted evidence relates to the reason 
for the November 2003 denial and raises the reasonable 
possibility of substantiating the Veteran's claim, it is 
deemed to be material.  As such, the Veteran's claim of 
entitlement to service connection for tinnitus is considered 
reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's request to reopen his previously denied claim 
of entitlement to tinnitus is considered reopened, and to 
this extent, his claim is granted.  


REMAND

I. Outstanding Records

VA has a statutory duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty to assist includes assistance 
in obtaining federal and private records which may be 
pertinent to a claim.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c) (2008).  With respect to records 
generated by VA, including medical records generated by VA 
facilities, such evidence is considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Regarding 
records associated with disability determinations by the 
Social Security Administration (SSA), the United States Court 
of Appeals for Veterans Claims has held that such records 
cannot be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  

In the present case, the Board has identified outstanding VA 
and SSA records that may be pertinent to the Veteran's 
current claims on appeal.  Specifically, the Veteran 
indicated on his January 2007 Substantive Appeal that he 
received inpatient treatment at a VA hospital for the period 
from January 9 to January 18, 2007.  However, the claims file 
only contains treatment records from the St. Cloud and 
Minneapolis VA Medical Centers (MCs) for the period from 
February 2001 through October 2006.  Similarly, the Board 
observes that the Veteran's February 2001 VA treatment 
records reflect ongoing treatment, suggesting that records 
dated prior to February 2001 exist.  There is no indication 
that any requests have been made for records dated prior to 
February 2001 or as of October 2006.  A remand is therefore 
necessary to obtain such records.

With respect to records associated with an SSA determination, 
the agency of original jurisdiction (AOJ) obtained 
information in December 2006 that the Veteran was previously 
denied disability benefits.  The Board acknowledges that it 
is not certain whether the Veteran's SSA records contain 
evidence pertaining to his claims on appeal.  However, since 
the Board cannot reasonably conclude that these records are 
irrelevant without a review of such records, it concludes 
that it must remand this claim so that the AOJ may obtain any 
records, including medical evidence, pertaining to SSA 
disability determinations.

II. VA Examination and Opinion Re: Hepatitis C
 
The Veteran asserts that he is entitled to service connection 
for hepatitis C and a number of associated disorders; it is 
his contention that hepatitis C was incurred during service.  
Specifically, the Veteran contends that he underwent a blood 
transfusion during service as part of his treatment for 
injuries received when he was struck by a motor vehicle.  In 
support of his claim for compensation, he submitted an 
opinion from a VA nurse practitioner that "it is more likely 
than not [the Veteran] was first infected with the virus 
[hepatitis C] between 1974 and 1980 with the highest risk 
being blood transfusions in 1977."  See Letter from VA Nurse 
Practitioner dated January 9, 2007.  

The Veteran's service treatment records reflect that he was 
admitted in April 1977 for treatment of injuries incurred 
when struck by a motor vehicle.  Clinical records show 
discharge diagnoses of lacerations to the scalp and below the 
left eye, multiple abrasions over the arms, forehead, 
shoulders, and back, and renal contusion.  See Clinical 
Service Treatment Record dated April 24, 1977.  There is no 
obvious notation indicating that the Veteran received a blood 
transfusion.  

VA has a duty to provide a VA examination and/or obtain a 
medical opinion when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3159(c)(4) (2008).  With respect to the third factor, the 
Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and a veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 82.

In the present case, the Veteran's current treatment records 
show that he has been diagnosed with hepatitis C.  
Additionally, there is a medical opinion that the Veteran's 
hepatitis C is likely the result of an in-service blood 
transfusion.  It is not clear, however, whether the Veteran 
actually underwent a blood transfusion during service, nor is 
it entirely clear whether the January 2007 medical opinion 
was based on a complete medical history of the Veteran.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  The Board notes that it is prohibited from making 
conclusions based on its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, additional 
medical evidence is necessary to resolve these issues.  See 
id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA inpatient/outpatient 
treatment records and lab results, 
including any electronic records, non-
electronic records, and/or archived 
records, from the St. Cloud and 
Minneapolis VAMCs for the periods from 
September 1977 to February 2001 and from 
October 2006 through the present.  A 
response, negative or positive, should be 
associated with the claims file, and 
requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Schedule the Veteran for a VA 
hepatology examination for the purpose of 
ascertaining an opinion as to the etiology 
of his hepatitis C.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the claims file, interviewing 
and examining the Veteran, and performing 
any medically indicated testing, the 
examiner should answer the following 
questions:

(a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran was 
exposed to hepatitis C during service, 
including a possible blood transfusion 
following an April 1977 motor vehicle 
accident.  

(b) Whether the Veteran's hepatitis C is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to service.  In 
providing a rationale for his/her opinion, 
the examiner should address all of the 
Veteran's high risk activities for 
hepatitis C before, during, and after 
service.

(c) If, and only if, the examiner 
concludes that it is more likely than not 
(i.e., probability greater than 
50 percent) or at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's hepatitis C is etiologically 
related to service, then the examiner 
should provide an opinion as to whether 
the Veteran has cirrhosis, tachycardia, 
epistaxis, anemia, or abnormal liver 
function that is caused or aggravated 
(chronically worsened) by his hepatitis C.  

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


